444 F.2d 111
Del O'NEAL, Petitioner-Appellant,v.Louie L. WAINWRIGHT, Director, Division of Corrections,State of Florida, Respondent-Appellee.No. 71-1523 Summary Calendar.**Rule 18, 5 Cir., Isbell Enterprises, Inc.v.Citizens Casualty Company of New
United States Court of Appeals, Fifth Circuit.
June 18, 1971.

Varon & Stahl, P.A., Hollywood, Fla., for petitioner-appellant.
Earl Faircloth, Atty. Gen., of Fla., Tallahassee, Fla., Charles W. Musgrove, Robert L. Shevin, Atty. Gen., Tallahassee, Robert L. Shevin, Atty. Gen., Tallashassee, Fla., for respondent-appellee.
Appeal from the United States District Court for the Southern District of Florida; William O. Mehrtens, District Judge.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966